To make a man "the instrument of his own conviction," as Mr. Hawkins expresses it, is always repulsive. *Page 257 
To pluck a secret from his own breast, to wing a shaft to slay him, although he may deserve to be slain, is cruel. It is only that sort of confession which comes of penitence and is voluntary which ought to be allowed to convict. And this sort of confession after it is allowed to convict ought to be allowed to mitigate punishment — because it is a virtue.
We can judge of the inducements to a confession in any given case only from circumstances. If there be threats of harm or promises of favor, inflictions of pain or demonstrations of violence, then the confession is attributed to such influences; but in the absence of all harmful influences we take the confession to be voluntary.
The facts that the defendant was a negro and that he was arrested in the night time by the officer and three white men who were joined on the way to the Magistrate, some mile distant, by at least four other white men, are calculated to excite some suspicion; but they are capable of explanation and they are explained by the testimony, that there were "no threats or promises or violence."
Understanding these terms to be used in the broad sense that no harmful influence was brought to bear upon the defendant we must regard his confessions as voluntary; and therefore admissible.
There is no error. This will be certified, c.
PER CURIAM.                              Judgment affirmed. *Page 258